Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-16-00446-CR

                                  Nicole Diana JOHNSEN,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the County Court at Law No. 1, Bexar County, Texas
                                  Trial Court No. 479494
                        Honorable John D. Fleming, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE RIOS

       In accordance with this court’s memorandum opinion of this date, the trial court’s order
denying the motion to suppress is AFFIRMED.

       SIGNED February 8, 2017.


                                               _____________________________
                                               Karen Angelini, Justice